Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00019-CV

                              R.J. SKYE FOUNDATION, LLC, et al.,
                                          Appellant

                                                 v.

                                   Wallace B. JEFFERSON, et al.,
                                              Appellees

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-19776
                          Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: February 11, 2015

DISMISSED FOR WANT OF JURISDICTION

           Appellant Roman Gondorz, who is not a licensed attorney, filed a notice of appeal

indicating he was the “Authorized Representative for R.J. Skye Foundation, LLC.” He complains

that the trial court denied his “motion that he be heard by MASTER IN CHANCERY” and asks

this court to decide whether Texas Rule of Civil Procedure 171 is still in effect.

           On January 22, 2015, because there did not appear to be a final, appealable judgment or

order in the record, we ordered Appellant to show cause in writing not later than February 2, 2015,

why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a);
                                                                                  04-15-00019-CV


Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (noting that generally “an appeal

may be taken only from a final judgment”). We warned Appellant that if he failed to timely show

cause why this court has jurisdiction over this appeal, the appeal would be dismissed for want of

jurisdiction. See TEX. R. APP. P. 42.3(a); Lehmann, 39 S.W.3d at 195. To date, Appellant has

filed no response.

       Therefore, we dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a);

Lehmann, 39 S.W.3d at 195.


                                                PER CURIAM




                                              -2-